Citation Nr: 1114252	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-29 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to March 5, 2009 and 30 percent from March 5, 2009, forward, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for service-connected myofacial lumbar syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's low back disability is manifested by tenderness over the posterior superior iliac spinous processes bilaterally and spasms.  Intervertebral disc syndrome is not shown.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but not more, for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-"staged" ratings.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected myofacial lumbar syndrome is currently rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Back disabilities are evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes; otherwise, diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine........................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Following a careful review of the record, the Board finds that the evidence demonstrates that a rating of 10 percent for the Veteran's myofacial lumbar syndrome is warranted for the entire appeal period.  The relevant medical evidence reveals that during the September 2008 VA examination, the Veteran had tenderness over the posterior superior iliac spinous processes bilaterally.  In addition, during VA treatment in September 2008, the Veteran's low back pain was found to be secondary to spasms.  As there is evidence of localized tenderness not resulting in abnormal gait or abnormal spinal contour, the Board finds that the severity of the overall disability warrants a 10 percent rating for the Veteran's myofacial lumbar syndrome.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does not support a rating higher than 10 percent.  The Veteran has normal range of motion of the lumbar spine; therefore, a higher rating is not warranted under Diagnostic Code 5237.  The Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, as already noted, the Veteran has normal range of motion of the lumbar spine and there is no evidence of record showing that the Veteran's range of motion of the lumbar spine was limited by pain or functional loss.  In fact, the September 2008 examiner specifically noted that the Veteran did not have any additional limitations following repetitive use other than increased pain and there was no effect of incoordination, fatigue, weakness, or lack of endurance of his spine function.  Therefore, higher compensation is not warranted under these provisions.

The criteria for Diagnostic Codes 5235 to 5243 also require evaluating associated neurologic abnormalities separately.  Although the September 2008 VA examination shows that the Veteran's reflexes were 1+ in the knee and ankle deep tendons bilaterally during his back examination, neurological examination was normal during the general examination.  Therefore, the objective medical evidence does not shows additional neurological abnormalities to warrant separate ratings.

Finally, the rating criteria for the lumbar spine also provide for rating intervertebral disc syndrome based on incapacitating episodes.  However, the Veteran has not been diagnosed as having intervertebral disc syndrome and x-rays performed during the September 2008 VA examination were normal.  Thus, consideration of the rating criteria pertinent to intervertebral disc syndrome is not warranted. 

In sum, the Board finds that based on the evidence of record, the Veteran's disability picture meets the criteria required for a 10 percent rating, and no higher, for myofacial lumbar syndrome.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of June 8, 2008, the date of his discharge from service, and a noncompensable rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of his separation from service as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of the disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an evaluation of 10 percent, but no higher, for myofacial lumbar syndrome is granted subject to the regulations for payment of monetary benefits.

REMAND

In September 2008, the Veteran was afforded a VA examination for his claim for PTSD.  At that time, he complained of having insomnia, problems concentrating at times, startle response, hypervigilance, irritability, avoidance, intrusive memories, and nightmares.  Mental status examination revealed that the Veteran was anxious and depressed and his affect was congruent with his mood.  He was diagnosed as having PTSD and was assigned a Global Assessment of Functioning (GAF) score of 70.

During VA treatment in October 2008, mental status examination showed that the Veteran was depressed, anxious, and tearful.  He was diagnosed as having PTSD and was assigned a GAF score of 50.  In December 2008, the Veteran was again assigned a GAF score of 50 during treatment.  In January 2009, mental status examination revealed that the Veteran's mood was anxious and depressed.  He was diagnosed as having insomnia due to his mental disorder and PTSD and was assigned a GAF score of 45.  In March 2009, the Veteran complained of having intrusive memories, images, perceptions, flashbacks, nightmares, and exaggerated emotions and physical reactions.  He also had avoidance and emotional numbing, increased arousal, flashbacks, insomnia, and decreased appetite.  Mental status examination revealed an anxious and depressed mood.  It was noted that his GAF score was 50.  In May 2009, the Veteran was treated for complaints of having difficulty with loud noises, going to the store, driving, and going to work every day.  His current symptoms were depressed mood, anhedonia, feeling hopeless at times, poor energy, decreased concentration, poor sleep, and decreased sex drive.  Mental status examination showed that his mood was depressed and affect was blunted.  The Veteran was diagnosed as having PTSD and was assigned a GAF score of 35. 

The Board finds that another VA examination is necessary to determine the Veteran's current level of disability.  The Veteran's GAF scores went from 70 to 35 in less than a year, which is a significant difference.  Furthermore, the Veteran's symptoms do not appear to reflect his assigned GAF scores.  Although the Veteran's symptoms generally stayed the same, his GAF scores changed dramatically.  Therefore, a VA examination is necessary to determine if his symptoms are in fact worse.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA PTSD examination.  See 38 U.S.C.A. § 5103A (d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the service-connected PTSD.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected PTSD and any nonservice-connected disorders.  If it is medically impossible to distinguish among symptomatology resulting from the several disorders, the examiner should state this in the examination report.  

2.  Readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


